The property here involved is vacuum plants and vacuum lines leading to wells, and also vacuum lines leading from vacuum plants to gasoline plants, being similar to, if not identically of the same character as the property involved in Shaffer Oil Refining Co. v. County Treasurer of Creek County,175 Okla. 6, 52 P.2d 76.
The property here involved has the same dual use, and the rule announced in the Shaffer Case is controlling here. Under that rule the county court of Carter county must determine the taxable status of the property here involved on a pro rata basis according to use. See, also, Magnolia Petroleum Co. v. State, 175 Okla. 11, 52 P.2d 81.
The judgment of the trial court is therefore reversed, and the cause remanded, with directions to proceed in accordance with the views herein expressed, and in keeping with the rule announced in Shaffer Oil  Refining Co. v. County Treasurer of Creek County, supra.
McNEILL, C. J., and PHELPS, CORN, and GIBSON, JJ., concur.